PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/597,671
Filing Date: 9 Oct 2019
Appellant(s): DAIKIN INDUSTRIES, LTD.



________Mr. Patrick Hilsmier__________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor et al., US 2010/0122545 A1 in view of Kaneko, US 2010/0108936 A1, Kaneko, US 2009/0090128 A1 and further in view of Minowa et al., US 6,293,472. The Minor reference discloses refrigeration apparatus comprising a compressor, a condenser, an expansion device and an evaporator [0202]. Language drawn to first and second heat exchangers, condensation and expansion of low-pressure gas and condensation and expansion of high-pressure gas recites the conventional parts of refrigeration apparatus which discharge cool air inside and hot air outside. See also [00032]-[00033] of the specification. Refrigerants comprising varying amounts of R-32 greater than or equal to 60%, in admixture with 1234yf or 1234ze, both well-known hydrofluoroolefins, are exemplified in Table 10. Note also the compressor discharge temperatures. The compositions may comprise lubricants, such as polyvinyl ethers and neopentyl esters, a sub-genus of polyol esters [0106]. Compositions according to the invention may contain additives. A non-exclusive list is provided at [0100]. Acid scavengers are not disclosed, nor are air and water content. 
Kaneko ‘936 teaches that compression refrigerators generally comprise a compressor, a condenser, an expansion mechanism such as a valve, an evaporator and may comprise a dryer [0002]. See also the teachings regarding a separation temperature at the same passage. At [0011], Kaneko ‘936 teaches that acid scavengers are useful in refrigeration systems. Suitable acid scavengers are taught at [0168]-[0169]. The scavengers may be present at 0.005 to 5% by mass. It would have been obvious at the time that the invention was made to incorporate the valve and acid scavenger of Kaneko ‘936 into the refrigeration system of Minor, because the Minor reference discloses use of an expansion device, and Kaneko teaches that this is typically a valve. Minor discloses that additives may be added to the refrigerants disclosed therein, and Kaneko ‘936 teaches that an acid scavenger is a useful additive. Regarding claims 4, 5, and 9-13, Minor discloses at [0100] that anti-oxidation agents and extreme pressure agents are useful additives. 
At [0055], Kaneko ‘128 teaches that moisture content in a refrigeration system should be kept at 300 ppm or less to suppress hydrolysis and corrosion, and that residual air be not greater than 50 ppm to suppress oxidative deterioration.
At col. 5, lines 22+, the Minowa reference teaches that expansion valves for refrigeration may be made of aluminum, brass or stainless steel.
	Regarding claim 3, the references are silent regarding the presence of fluorine. However, where the same refrigerants may undergo expansion and contraction under the same conditions as those recited, it would appear that compositions comprising some amount of fluorine may be made, regardless of whether or not it was appreciated in the prior art. 
Regarding claims 6 and 7, either polyvinyl ether oils and R-32 refrigerant exhibit this behavior, or these claims are constructively non-elected. 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

(2) Response to Argument
The arguments in appellant’s brief have been carefully reviewed, but they are not found to be persuasive. The hardware limitations of claim 1 are disclosed in the Minor and Kaneko ‘936 references, and appellant does not contest this. Appellant argues that the list of possible additives at [0100] of the Minor reference is closed in scope, as borne out by the use of “selected from the group consisting of….” The examiner maintains that this construes the reference much too narrowly. Furthermore, the passage recites the gamut of possible additives, including stabilizers, anti-wear agents, extreme pressure agents, corrosion and oxidation inhibitors, metal surface energy reducers, metal surface deactivators, free radical scavengers and others. The passage further discloses, “Indeed, many of these optional other components fit into one or more of these categories and may have qualities that lend themselves to achieve one or more performance characteristic (sic).” One practitioner’s acid scavenger may be another practitioner’s anti-wear agent, stabilizer, free radical scavenger or metal surface deactivator. A fair and reasonable construction of this disclosure is that anything which keeps the refrigerant composition stable for any reason may be added to the composition. 
If this were not enough, Kaneko ‘936 teaches that acid scavengers are useful additives in refrigerant compositions. 
In addition, appellant seeks to prevent fluorine from accumulating on expansion valves. Fluorine is a gas which does not accumulate on anything. Appellant’s insistence on this recitation, which is counter to accepted chemical usage, has been a bone of contention throughout prosecution of this case and related cases. Determination of how fluorine accumulates on valves would certainly inform which type of stabilizer to use, but appellant cannot point to a mechanism of fluorine accumulation because fluorine does not accumulate. 
Appellant’s arguments regarding sludge inhibitors, acid scavengers and suitable percentages are simply confusing. Arguments regarding the decomposition products of refrigerants versus the decomposition products of lubricants are speculative, and they are not on point because a refrigerant will not function without a lubricant present: The compressor mechanism would seize. A fair construction of the combined references is that acid scavengers may be added in amounts which overlap those recited by appellant, making this limitation obvious. 
Appellant further argues that suppression of sludge formation, based on Kaneko ‘936, would require closer to 0.005% of acid scavenger than the recited 1.0% minimum content of acid scavenger. This is not persuasive because all of the examples in Kaneko ‘936 contain 1% of acid scavenger. 
	Appellant argues that the data in the response of August 23, 2021 are drawn to compositions according to the claims. This is not persuasive because it is not correct. The claims require the presence of at least 60% of R32 refrigerant and a hydrofluoroolefin co-refrigerant. The examples are drawn to neat R32 refrigerant. The data are simply not commensurate in scope with the claimed subject matter. The examiner emphasizes his statement at p. 11 of the brief as quoted by appellant. 
Finally, appellant has spent the majority of the brief arguing the disclosure of the Kaneko ‘936 reference which the rejection requires the combined teaching of four references.
“It is noted that rejections under 35 U.S.C. 103(a) are based on combinations of references, where the secondary references are cited to reconcile the deficiencies of the primary reference with the knowledge generally available to one ordinary skill in the art to show that the differences between Applicant's invention and the prior art are such that they would have been modifications that were prima facie obvious to the skilled artisan. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). MPEP 2145. Appellant cannot singularly attack the Kaneko ‘936 reference where the combined teachings of the references were used to formulate a case of obviousness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN R HARDEE/Primary Examiner 
Art Unit 1761                                                                                                                                                                                                        
Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761   

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
                                                                                                                                                                                                     {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.